                               2:19-cr-20004-SLD-EIL # 6                                                                       Page 1 of 1                                                                                                                      E-FILED
                                                                                                                                                                                                                Tuesday, 22 January, 2019 04:17:26 PM
                                                                                                                                                                                                                         Clerk, U.S. District Court, ILCD

                                                                                                                                                                                     THER (Specify below)
   IN THE CASE OF
                                                                                                                                                                                                                                        LOCATION NUMBER
                                                                                                          FOR
  '----------
                                    V.                                                                                         JAN 2 2 2019


                                                                                                                                                                            efendant • Adult                                             DOCKET NUMBERS
                                                                                                                                                                       2   Defendant • Juvenile                                       Magistrate Judge
                                                                                                                                                                       30 Appellant
                                                                                                                                                                       40 Probation Violator
                                                                                                                                                                       5 0 Supervised Release Violator                                /sq~2iolJL/ ( f__
                                                                                                                                                                       so  Habeas Petitioner                                          Court of Appeals
                                                                                                                                                                       70 2255 Petitioner
                                                                                                                                                                       8 0 Material Witness
                                                                                                                                                                       90 Other (Specify)

                                                                   · 1.ANswltns To
                                                                                 :·.--··QOESTioN's
                                                                     ,, ·.··,:···.,,•,, .. ,., .. ·,·,,·_..-"·:.--.
                                                                                          ,,·,_.,   ,,_       ,_., ...   ·_
                                                                                                                                   REGARl)INGABIL
                                                                                                                                        _, •:,•·-
                                                                                                                                             ..   ITY fo PAY •·.
                                                                                                                                                  •.   _,,·   ..   ',_,,,_',   ---   .   ,'   ',",•,·.,,   -:- ·.

                                         Are you now employed?                                            0 Yes               JQ   No             O Self-Employed
                           Name and address of employer: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                   IF YES, how much do you                                                                        IF NO, give month arid year of last employment? OC-to                                                               .Ji}.f6
                  EMPLOY- 1-----=e=am:.::..:p:.:e.:..r:.::m:.::o:.::nth::.:..?..::$:..:==========----_:H:.:.o.:..w:.:...::m:.::u:.:.ch:.::.:d:.::id:.:'.y..:o.:u..:e=am:.::..'.p:.:.e.:..rm=on:.::th::.:..?_:$..;:;;:;:;;::f>t::5C:::=:·:::ti;::;:1,e(.-,::::c::)0==::..
                  MENT                   If married, is your spouse employed?                                                 0 Yes 0 No
                                                                                                                                                                                         If you are a minor under age 21.
                                            IF YES, how much does your                                                                                                         what is the approximate monthly income
                                                  spouse earn per month?                            $                                                                                of your parent(s) or guardian(s)? $

   INCOME                                Have you received within the past l 2 months any income from a business, profession or other form of self-employment, or in the
      &                                  form of rent payments, interest, dividends, retirement or annuity payments, or other sources?       O Yes          No                                                                           p
   ASSETS         OTHER                                                                                                  RECEIVED                                                                                         SOURCES
                  INCOME                            IF YES, give the amount                               $ _ _ _ _ _ _ __
                                                     received and identify the                            $ _ _ _ _ _ _ __
                                                                      sources                             $

                  CASH                   Do you have any cash on hand or money in savings or checking accounts? 0 Yes                                                                                               No IF YES, total amount? $

                                         Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings
                                         and clothing)? O Yes ~ No
                                                                                      {
                                                                                                                              VALUE                                                                                    DESCRIPTION
                  PROP-                               IF YES, give value and                              $ _ _ _ _ _ _ __
                  ERTY                                   description for each                             $
                                                                                                          $--------
                                                                                                          $

                                                                       MARITAL STATUS                                                                                List oersons vou actuallv sunnort and vom ri,lationship to them
                                                                        Single                                                        Total
                           DEPENDENTS                             --Married                                                           No.of

  OBLIGATIONS
                                                                        Widowed
                                                                    )d Separated or Divorced
                                                                                                                                    Dep ents
                                                                                                                                              3
       &
     DEBTS                                                                                                                                                                                                                                           MONTHLY
                           DEBTS&                                                                                    DESCRIPTION                                                                                      TOTAL DEBT                     PAYMENT
                           MONTHLY BILLS
                           (Rent, u1//iries, loam,
                           charge acc01mJs. etc.)
                                                                  :s:Vd:J:'2:J1:f:1r~:,~:·
                                                                    Cl:, id
                                                                                                   ~~:~:f:r,:rt:"============!
                                                                                               SvfrcJ-                                                                                                      $
                                                                                                                                                                                                                    ~~~~
                                                                                                                                                                                                                       CJ
                                                                                                                                                                                                                          ·;;Je1
                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                 ,25'
                                                                                                                                                                                                                                                ufgv1 °'"" CJ
                                                                                                                                                                                                                                            $


  I certify under penalty of perjury that the foregoing is true and correct.
s/Martez Cunningham
                                              SIGNATURE OF DEFENDANT
                                                                                                                                                                                                                            ! /2,;;1 .2019
                                                                                                                                                                                                                                     Date        '
                                                  (OR PERSON REPRESENTED)
